Name: Commission Regulation (EC) No 411/2002 of 4 March 2002 adapting Council Regulation (EC) No 3072/95 as regards the Combined Nomenclature codes for certain products derived from rice
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  economic analysis
 Date Published: nan

 Avis juridique important|32002R0411Commission Regulation (EC) No 411/2002 of 4 March 2002 adapting Council Regulation (EC) No 3072/95 as regards the Combined Nomenclature codes for certain products derived from rice Official Journal L 062 , 05/03/2002 P. 0027 - 0027Commission Regulation (EC) No 411/2002of 4 March 2002adapting Council Regulation (EC) No 3072/95 as regards the Combined Nomenclature codes for certain products derived from riceTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 234/79 of 5 February 1979 on the procedure for adjusting the Common Customs Tariff nomenclature used for agricultural products(1), as last amended by Regulation (EC) No 3290/94(2), and in particular Article 2(1) thereof,Whereas:(1) Commission Regulation (EC) No 2031/2001 of 6 August 2001 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff(3) amends the Combined Nomenclature particularly as regards groats, meal and pellets of rice.(2) The table in Article 1(1) of Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice(4), as last amended by Regulation (EC) No 1987/2001(5), must accordingly be adapted.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1The following text in the table in Article 1(1) of Regulation (EC) No 3072/95: ">TABLE>"is replaced by the following: ">TABLE>"Article 2This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 4 March 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 34, 9.2.1979, p. 2.(2) OJ L 349, 31.12.1994, p. 105.(3) OJ L 279, 23.10.2001, p. 1.(4) OJ L 329, 30.12.1995, p. 18.(5) OJ L 271, 12.10.2001, p. 5.